Hooker, J.
(concurring). The plaintiff was injured while riding upon a fire wagon or truck as it emerged from an engine house, being struck by a street car as it was crossing the track. Counsel for the plaintiff were allowed to prove that the defendant had directed its employes to reduce the speed of cars to four' miles an hour when passing schoolhouses and fire-engine stations. This took the form of a printed regulation which was distributed among such employés as had the control or driving of cars.
Two claims might be made for this evidence: (1) That a failure to observe the rule was per se negligence; (2) that it was evidence bearing upon the question of whether a faster rate was in accordance with good railroading.
We consider it unnecessary to cite authorities to prove that a railroad company may lawfully make rules and regulations, and, were the question before us, we might perhaps say as much in regard to its obligations to conduct its business under such rules and regulations as *527would be required to relieve it from the dangers incident to looseness of management and method; and we have little doubt that a failure to provide rules necessary to the ordinary safety of good railroading might constitute actionable negligence, if followed by disaster and injury, in favor of patrons, if not of employés. But the law recognizes the right of the railroads to make rules for their own convenience and benefit, and the courts would be likely to uphold as reasonable a rule, made out of abundant caution, having for its object the reduction of danger to a point far below that attained by ordinarily prudent management, which is the common test prescribed by law. And it would be unfortunate if such a practice were to be penalized by permitting the fact of extraordinary care to increase the responsibility imposed by law, the natural if not inevitable consequence of which would be to induce reluctance to adopt new measures and regulations. There are many rules made by railroads, and they are subject to. greater or less changes from time to time. We have said more than once that courts and juries cannot be allowed to make rules and regulations and prescribe methods for railroad management. They may determine whether certain conduct is negligent or not, but the test is not, or should not be, their abstract notions of railroading, but, rather, the condition of the science and practice of good railroading. Experience may demonstrate that rules designed to facilitate the business or to diminish danger are disappointing and unwise, for unforeseen reasons, and in such cases, as the object of the departure from ordinary practice may not give immunity, neither should the departure make a new and arbitrary standard of care, from which the railroad cannot safely depart. It is a significant fact that it has been seldom claimed that the omission to follow a rule made by the company constitutes negligence. But one case has been called to our attention—i. e., Dublin, etc., R. Co. v. Slattery, L. R. 3 App. Cas. 1163—where it has been held that it was evidence of neg*528ligence. The question received no discussion, except the following brief mention:
“ The only negligence alleged against the appellants was that the express train from Dublin did not whistle before or as it passed through the station, and it was suggested that, had it whistled, it would have acted as a caution to Slattery, and he would not have attempted to cross the line, and, further, that, as a person accustomed to the ways of the station, he would expect that a train passing through without stopping Would give notice, by a whistle, of its approach. As to the necessity for whistling, Rossiter, the engine driver, called for the appellants, stated that it was his duty, with express trains, to whistle passing every station; and although it would, as it seems to me, be difficult to lay down an abstract rule as to the necessity of whistling, it may be taken that the orders given to the engine drivers showed that the appellants considered whistling, under the circumstances, to be a reasonable and proper precaution, and it might have been, and I think it was, right to tell the jurors that, if they found this precaution neglected on this occasion, they might consider it to be evidence of negligence on the part of the appellants.”
In a country like our own, where the law compels engineers to sound the whistle at all rural crossings, there is no diversity of opinion upon a failure to give the alarm. We would perhaps feel the same regarding an omission to follow a practice so uniform as to be generally known, and expected by the public, though not a statutory duty; and the question of negligence would not depend upon the existence of the rule, so much as upon the practice, and the right of the public or the person injured to expect its observance. The regulation might constitute some evidence tending to show this, and that it was negligence in the particular case to omit to follow it; but we can think neither that the failure to observe this rule, in and of itself alone, is per se negligence, nor that it necessarily proves a practice, though it was perhaps admissible in that case in connection with other proof upon that subject. That is all that can be said to have been decided by the case cited. While the foregoing is the extent to which *529the above-mentioned rule should be carried, there are doubtless many regulations of which even that could not be said. All of the details of railroad management (i. e., the running of trains) are worked out under rules, the disregard of which at times may be unavoidable. An absence of elasticity in their observance might mean disaster and death, and it would be the height of injustice to say that evidence of such disregard is evidence, per se or prima facie, of negligence; and, manifestly, of the many rules which have no direct bearing upon the question of safety, yet which may be in a way connected with the circumstances of a disaster, neither ought to be said.
Allusion has been made to the infrequency of adjudications upon this question. Proof of rules has often been introduced to prove contributory negligence through disobedience of them by employés. Manifestly such cases have no bearing upon a case like the present. There are a few, however, where attempts have been made to predicate negligence to third persons upon them. Eliminating such of these as involve a mutual knowlege of, and right to rely upon, the observance of a known and settled practice, thereby differing from the record before us, and such as are based upon the duty of a master to promulgate rules necessary for the protection of his servant, we have few l®ft. All that we have found were considered in the case of Fonda v. Railway Co., 71 Minn. 448, where Mitchell, J., speaking for a unanimous bench, said:
“Its rules [are] intended only for the guidance of its own employés in the operation of its cars. We think this was error. There was no evidence that the plaintiff had any knowledge of the existence of these rules, or of any custom, based upon 'them, as to the manner of operating cars; hence his conduct could not have been in any way affected or influenced by them. It is not claimed that these rules require or permit anything that is inconsistent with reasonable care. The theory upon which they were offered was that they tended to show what duty the defendant owed to the public in the operation of its cars, and hence that a violation of any of them, being a breach of *530such duty, constituted actionable negligence, or at least was evidence of it. Private rules of a master regulating the conduct of his servants in the management of his own business, although designed for the protection of others, stand on an entirely different footing from statutes and municipal ordinances designed for the protection of the public. The latter, as far as they go, ■fix the standard of duty towards those whom they were intended to protect, and a violation of them is negligence in law or per se. But a person cannot, by the adoption of private rules, fix the standard of his duty to others. That is fixed by law, either statutory or common. Such rules may require more or they may require less than the law requires;' and, whether a certain course of conduct is negligent, or the exercise of reasonable care, must be determined by the standard fixed by law, without regard to any private rules of the party. Under some circumstances, such rules may become an important factor in the application of legal principles to the conduct of a person—as, for example, where the rule was known to him, and he governed, or had a right to govern, his conduct accordingly. Such was the case of Smithson v. Railway Co., 71 Minn. 216. In that case the rule was known to, and obligatory upon, both the party injured and the party guilty of the alleged negligent act. Each was bound to know that the other might and could regulate his own conduct on the assumption that he would obey the rule. . Some of the cases cited by counsel come within this class, and hence have no application here. Others were cases of servants against their masters, in which the. gist of the action was the failure of the master to perform his absolute-duty to his servants to make and promulgate rules which, if observed, would give reasonable protection to his employés. These cases are equally inapplicable. Some are cases of municipal ordinances, which, for reasons already given, are not in point. There are a few cases which support plaintiff’s contention, but in none of them is the question considered or discussed at any length, and in some of them no reason whatever is given for the decision. The only reason assigned in any of them why such evidence is admissible is that it is in the nature of an admission by the party promulgating the rule that reasonable care required the exercise of all the precautions therein prescribed. Georgia Railroad v. Williams, 74 Ga. 723; Lake Shore, etc., R. Co. v. Ward, 135 Ill. 511. *531The fallaciousness and unfairness of any such doctrine ought to be apparent on a moment’s reflection. The effect of it is that, the more cautious and careful a man is in the adoption of rules in the management of his business in order to protect others, the worse he is off, and the higher the degree of care he is bound to exercise. A person may, out of abundant caution, adopt rules requiring of his employés a much higher degree of care than the law imposes. This is a practice that ought to be encouraged, and not discouraged. But if the adoption of such a course is to be used against him as an admission, he would naturally find it to his interest not to adopt any rules at all. To treat the adoption of such rules as an admission against the party would involve the same principle as treating repairs or improvements made after an accident as an admission of prior defects—a doctrine long since repudiated by this court, and now repudiated by most of the courts of the country. Morse v. Railway Co., 30 Minn. 465. If we could hold, as a matter of law, that these rules required nothing more than was required in the exercise of reasonable care, their admission would be error without prejudice, but an examination of them satisfies us that we cannot so hold.”
Among the cases relied upon to support the plaintiff’s contention in the Minnesota case is Maxwell v. Eason, 1 Stew. 514. An action was brought against a ginner of cotton to recover for cotton lost by fire. The case recognized the rule that the test of negligence was the usual custom of ginners as to carrying fire, and it was said that the defendant’s custom was admissible, also, if conformable to the general usage. Manifestly this must be the limitation, or extraordinary and commendable caution will establish a rule of greater diligence for the prudent than the law does for the ordinary person. We are impressed by the reasoning of Mr. Justice Mitchell, and the soundness of the rule enunciated by him. It should not be held that, where the ordinances of a city authorize a speed of 20 miles an hour, a rule of the company requiring caution by its motormen, through a direction to slow down to 4 miles an hour in front of schoolhouses, thereby establishes that rate as the maximum limit of reasonably safe railroading. *532Were it to do so, there would be much force in the possible claim that such a regulation should be extended to other places where children may be in the habit of congregating or may happen to be gathered together, and that a failure to so extend it is negligence. It does not follow from a contrary rule that a motorman may go recklessly or negligently through or past all places at the maximum speed. The law regulates this by rules which do not depend upon the existence or nonexistence of corporate regulations. It neither permits corporations to legislate away their responsibilities by rules, nor imposes discriminating liabilities upon them by reason of their efforts to lessen public danger.
I concur in the reversal of this judgment upon the ground that the negligence of the driver was not imputable to the plaintiff.
The other Justices concurred.